Citation Nr: 1445700	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  07-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a respiratory disorders, to include asthma and chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2. Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  He died in February 2014.  The Appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO), which in pertinent part, denied service connection for asthma and diabetes mellitus, type 2.  

The appeal was remanded for additional development in October 2010, and was remanded for a Travel Board hearing in March 2014.  The Appellant testified at a July 2014 Travel Board hearing; the hearing transcript is of record.  

The Veteran, during his lifetime, contended that his asthma developed into COPD.  Because symptoms related to the claimed respiratory disorders are manifested by similar symptoms, the Board has considered both of these claims together and has accordingly recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2013 Brief, the Appellant's representative contends that presumptive service connection is warranted for diabetes mellitus, and contends that the Veteran was stationed in Korea along the DMZ where VA has conceded exposure to herbicides.  As herbicide exposure in Korea was not previously alleged, the AOJ did not develop the claim with respect to the potential exposure to an herbicide agent in Korea.  

Service personnel records show that the Veteran served in "FEPA - Korea" from September 1977 to December 1978 with HHB 1st Battalion, 2nd ADA, Korea.  His military occupational specialty (MOS) was 52C20, Senior Engineer MSL Equipment Specialist.  VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p).  The Board finds that a remand is required to verify the alleged herbicide exposure in Korea.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

Private treatment records from Somerset Medical Center dated from 2005 to 2010 identify treatment for COPD and emphysema, but also note a past medical history of asthma.  A November 2010 VA examination identified a diagnosis of severe COPD, namely emphysema, based on pulmonary function test findings.  The examiner opined that this was not bronchial asthma, as pulmonary function test findings were not consistent with asthma.  The examiner also found no evidence of asbestos-related respiratory disorders.  While the VA examiner opined that diagnosed COPD/emphysema was due to the Veteran's history of smoking, he did not address prior diagnoses of asthma identified in VA examinations and VA treatment records and did not address an October 2010 opinion, provided by the Veteran's VA physician.  Additionally, it is not clear whether private treatment records from Somerset Medical Center were available for review at the time of the examination.  Accordingly, the Board finds that a remand for a supplemental opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for service connection for diabetes mellitus due to herbicide exposure, the AOJ should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p) with respect to verifying the Veteran's alleged exposure to herbicides along the DMZ in Korea.  

The AOJ should provide information from the Veteran's personnel file, identifying his unit of assignment (HHB 1st Battalion, 2nd ADA, Korea, from September 1977 to December 1978) to the U.S. Army and Joint Services Records Research Center (JSRRC), and request that it provide the approximate location of the Veteran's unit, and its approximate distance from the DMZ during the time he was stationed there, if such information is available.  JSRRC is also asked to determine whether the Veteran's unit or any elements of the unit were ever sent to the DMZ in the course of their duties.

2.  The AOJ should refer the case for a supplemental VA medical opinion to address the Veteran's claimed respiratory disorders.  The record should be made available to the examiner for review. 

The VA examiner should identify all current respiratory disorders present since the initiation of the Veteran's June 2005 claim up until the time of his death, to include COPD and asthma, and should offer an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that such disability began during service or are otherwise related to some incident in service.

In providing the opinion, the VA examiner should review private treatment records from Somerset Medical Center, which identify treatment for COPD and emphysema, but also note a past medical history of asthma.  The VA examiner should also comment on the relevance, if any, of findings from a September 2005 VA examination, which noted impairment due to obstructive and restrictive defects on a June 2005 pulmonary function testing, a diagnosis of asthma shown on February 2011 VA examination, and should comment on an October 2010 VA physician's opinion which indicates that the Veteran had "reactive airway disease" related to reported jet fuels and gasoline/diesel fuels exposure in service.  The examiner should provide a rationale for all opinions rendered with references to the evidence of record. 

3.  After all development has been completed, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Appellant, she and her representative should be provided with a supplemental statement of the case (SSOC). The Appellant and representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



